Citation Nr: 0403430	
Decision Date: 02/06/04    Archive Date: 02/11/04

DOCKET NO.  02-13 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Baltimore, Maryland




THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for residuals of injuries 
sustained in an automobile accident.




ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from May 1954 to May 1957.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an April 2002 decision denying the veteran's petition to 
reopen a previously denied claim for service connection for 
residuals of injuries sustained in an automobile accident.  
He submitted a Notice of Disagreement (NOD) in April 2002; 
the RO provided him a Statement of the Case (SOC) in 
September 2002; and he submitted his Substantive Appeal (VA 
Form 9) later in September 2002.  The RO more recently issued 
him a Supplemental SOC (SSOC) in July 2003.


FINDINGS OF FACT

1.	All notification and development needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.	In July 1996, the RO denied the veteran's claim for 
service connection for residuals of injuries purportedly 
sustained in an automobile accident.

3.	The sent the veteran a letter later in July 1996 notifying 
him of that decision and apprising him of his procedural 
and appellate rights, and he did not timely appeal.

4.	In September 1999, the RO denied the veteran's petition to 
reopen this claim.

5.	The RO sent the veteran a letter later in September 1999 
notifying him of that decision and apprising him of his 
procedural and appellate rights, and he again did not 
timely appeal.

6.	The additional evidence submitted since that September 
1999 decision does not suggest the veteran has residuals 
of injuries attributable to an automobile accident 
sustained in service.


CONCLUSION OF LAW

The evidence received since the September 1999 RO decision 
denying the petition to reopen the claim is not new and 
material, so the claim still cannot be reopened.  38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107, 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 3.156(a), 3.159, 3.303, 20.302(a), 
20.1103 (2003).

 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  To implement the provisions of the 
law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The VCAA and 
implementing regulations eliminated the requirement of 
submitting a well-grounded claim.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.102.  They also include, upon the submission of 
a substantially complete application for benefits, an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as a duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)).

Having considered the record in light of the duties imposed 
by the VCAA and its implementing regulations, the Board finds 
that all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.



The veteran was notified of the laws and regulations 
governing entitlement to the benefit he seeks, the type of 
evidence that would substantiate his claim, and the evidence 
considered.  See letters the RO sent him in March and July 
1995, in March 1996, and in March 1997.  The RO also provided 
this information in the July 1996 rating action, in June and 
July 1999 letters, in September 1999 and April 2002 rating 
actions, in June 2002 letters, in the September 2002 SOC, in 
the July 2003 SSOC, and in a December 2003 letter.  Thus, the 
veteran has received sufficient notice of the information and 
evidence needed to support his claim, and he has been 
provided ample opportunity to submit this information and 
evidence.  

In the aforementioned documents from 1995 to 2003, the RO 
variously and specifically informed the veteran what evidence 
the VA had retrieved and considered in his claim, what 
evidence he had to furnish, and what he had to do to obtain 
assistance from VA.  In addition, one of the June 2002 RO 
letters, in particular, specifically informed him of the VCAA 
and its attendant requirements; what the evidence had to show 
to establish entitlement to the benefit he sought; what 
evidence and information the RO still needed from him; what 
he could do to help with his claim; when and where he should 
send the information or evidence; and where he could call if 
he had questions or needed assistance.  The RO also informed 
him that VA would make reasonable efforts to help him get 
evidence necessary to support his claim, such as medical 
records, if he gave the VA enough information about such 
records so that VA could request them from the person or 
agency that had them.  The RO further notified him that VA 
needed him to furnish the names and addresses of the medical 
providers, the time frame covered by the records, and the 
condition for which he was treated, and that VA would request 
such records on his behalf if he signed a release authorizing 
it to request them.  Accordingly, the statutory and 
regulatory requirement that VA notify him what evidence, if 
any, will be obtained by him and what evidence, if any, will 
be retrieved by VA has been met.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (addressing the duties imposed by 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159).



Note also that, although the June 19, 2002 VCAA letter in 
question asked the veteran to respond within 60 days (i.e., 
by August 18, 2002), the letter also indicated that benefits 
could be paid from the date of his claim if the evidence or 
information was received within one year of the date of that 
letter.  Additionally, the RO stated that, if the evidence or 
information was not received within one year, any benefits 
would be paid only from the date such evidence was received.

On December 16, 2003, the President signed H.R. 2297, the 
Veterans Benefits Act of 2003 (the Act).  Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003).  Section 701 of the Act contains amendments to 
38 U.S.C.A. §§ 5102 and 5103, the provisions of law that deal 
with VA's duties to notify and assist claimants.  See VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2003).

In particular, the Act clarifies that VA may indeed make a 
decision on a claim before the expiration of the one-year 
VCAA notice period.  Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C.A. § 5103(b)(3)).  The effective date 
of that provision is November 9, 2000, the date of enactment 
of the VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-
183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C.A. § 5103(c)).  The new law does not 
require VA to send a new notice to claimants.  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C.A. 
§ 5103(e)).  

This is significant because, previous to this, VA had issued 
implementing regulations that allowed VA to decide a claim 30 
days after sending a VCAA notification letter, see 38 C.F.R. 
§ 3.159(b)(1) (2003), and there was some confusion about 
whether VA could actually decide all claims prior to the 
expiration of the one year period that was provided by 
statute.  See Paralyzed Veterans of America (PVA) v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003); see also 38 U.S.C.A.§ 5103(b)(1)(2002).  Because 
Congress made the new amendments effective retroactive to the 
date of the VCAA, they effectively overturn, or invalidate, 
the Federal Circuit's holding in PVA.  

The Board also has considered the holding in another recent 
precedent decision, Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004), wherein the U.S. Court of Appeals 
for Veterans Claims (Court) held that the plain language of 
38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after" the VA receives a complete or 
substantially complete application for VA benefits.  In this 
case, as mentioned, VCAA notice was provided to the veteran 
in June 2002, about 2 months after the April 2002 rating 
action denying his petition to reopen his claim and about 
4 months after receiving his application requesting to reopen 
his claim.  However, although that VCAA notice was not sent 
until after initially denying his petition to reopen his 
claim, that was not prejudicial to him in this particular 
instance, especially since that VCAA notice was otherwise 
adequate.  This is because, in his September 2002 Substantive 
Appeal in response to the SOC, he stated his clear 
understanding of the type of evidence necessary to 
substantiate his claim, documented the exhaustive but 
unsuccessful efforts to obtain pertinent medical information 
from numerous alternate sources, and reported that he had no 
additional information or medical evidence to submit in 
connection with his claim.  And in the July 2003 SSOC, issued 
after the June 2002 VCAA notice (not before), the RO again 
denied his claim after considering all of the relevant 
evidence, including his statements and numerous additional VA 
medical records from 1992 to 2003 introduced into the record 
subsequent to the SOC.  Moreover, when responding to that 
SSOC in an August 2003 letter, the veteran again indicated he 
had no additional information to submit in connection with 
his claim.

The Board also finds that all necessary development has been 
accomplished.  The RO has made thorough and comprehensive 
efforts to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  Extensive post-service 
VA and private medical records have been obtained by the RO 
and associated with the claims folder.  The RO has made 
commendable efforts over the years to locate and retrieve the 
veteran's missing service medical records that were 
presumably destroyed in a fire years ago at the National 
Personnel Records Center (NPRC), as noted in a June 1995 NPRC 
document, as well as to obtain records from alternate sources 
in accordance with the mandate of the Court in Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).  In this regard, note that 
in June 1996 the NPRC furnished service medical records in 
the form of morning reports that have been associated with 
the claims file.  The RO also requested the NPRC to furnish 
additional records from alternate sources in an October 1998 
letter, but the NPRC responded subsequently that month that 
no such records were available.  In October 1995, September 
1998, and March 1999, the NPRC furnished similar negative 
responses to inquiries by the veteran's U.S. Representative 
and Senator on his behalf.  There also were efforts by the 
veteran, himself, to obtain his service records from the 
National Archives, which furnished helpful informational 
responses in February and March 1996 and November and 
December 1998, but no pertinent military medical records.  In 
August 1995, the U.S. Army Medical Department Activity 
responded negatively to the veteran's request for pertinent 
records of military medical treatment.  In February and March 
1995, Louisiana police authorities responded that records 
pertaining to any automobile accident in 1956 were 
unavailable from their offices.  Significantly, the veteran 
has not identified, and the claims folder does not otherwise 
indicate, any additional existing evidence that is necessary 
for a fair adjudication of the claim that has not been 
obtained.  In his April 2002 NOD, and again in his September 
2002 Substantive Appeal, the veteran documented his 
exhaustive but unsuccessful efforts to obtain pertinent 
medical information from numerous alternate sources.  Also in 
his September 2002 Substantive Appeal, and in an August 2003 
letter, he stated that he had no additional information or 
medical evidence to submit in connection with his claim.  
Thus, the Board finds that the duty to assist has been met to 
the extent possible.

Under these circumstances, the Board finds that, at this 
juncture, adjudication of the claim for service connection 
for residuals of injuries purportedly sustained in an 
automobile accident on the basis of new and material 
evidence, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  



II.  Application to Reopen the Claim for Service Connection

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131.  Such a determination requires a finding of a 
current disability that is related to an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309 
(1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
Certain conditions will be presumed to have been incurred in 
service if manifested to a compensable degree within a 
specified presumptive period following service.  38 U.S.C.A. 
§§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption is rebuttable by probative evidence to the 
contrary, however.

Service connection also may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

As already mentioned, the veteran's claim for service 
connection for residuals of injuries purportedly sustained in 
an automobile accident initially was denied by the RO in July 
1996.  And the RO sent him a letter that same month notifying 
him of that decision and apprising him of his procedural and 
appellate rights, and he did not timely appeal.

Also more recently, in September 1999, the RO denied the 
veteran's petition to reopen his claim.  And just as before, 
the RO sent him a letter that same month notifying him of 
that decision and apprising him of his procedural and 
appellate rights, and he again did not timely appeal.  So 
that September 1999, just like the previous decision in July 
1996, is final and binding on him based on the evidence then 
of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 
20.302(a), 20.1103.  So to reopen these claims, there must be 
new and material evidence.  38 U.S.C.A. § 5108.



The regulation, 38 C.F.R. § 3.156(a), defining what 
constitutes new and material evidence was amended effective 
August 29, 2001.  And the veteran filed his most recent 
petition to reopen his claim after this date, on February 25, 
2002, so the new definition of new and material evidence 
applies.

According to this revised definition, new evidence means 
existing evidence not previously submitted to agency 
decision-makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2003).

Thus, if the newly presented evidence is not "new," the 
claim to reopen fails on that basis and no further analysis 
of the evidence is required.  Similarly, if "new" evidence 
is not "material," in the sense that, when considered by 
itself or in connection with evidence previously assembled, 
it does not relate to an unestablished fact necessary to 
substantiate the claim, the claim to reopen fails on that 
basis and the inquiry ends.  If the evidence is determined to 
be both new and material, the VA must reopen the claim and 
evaluate it on the merits after ensuring that the duty to 
assist has been fulfilled.  38 C.F.R. § 3.156(a).

The Board must determine whether new and material evidence 
has been submitted because this preliminary determination 
affects the Board's legal jurisdiction to reach the 
underlying merits of the claim.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).  If the Board finds that no 
such evidence has been submitted, the analysis must end 
regardless of what the RO determined.  Id.  Indeed, analysis 
beyond consideration of whether the evidence received is new 
and material is neither required nor permitted.  Id., at 
1384.  It also must be pointed out, however, that when 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).



38 U.S.C.A. § 5108 requires a review of all evidence 
submitted by a claimant since the last final unappealed 
denial, on any basis.  See Evans v. Brown, 9 Vet. App. 273, 
282-3 (1996).  So here, this means the starting point for 
determining whether new and material evidence has been 
submitted is the September 1999 denial (not the earlier 
denial in July 1996).

The evidence of record at the time of the September 1999 
denial showed that the available service medical records, 
consisting of morning reports dated in 1955 and 1956, were 
completely negative for findings or diagnoses of residuals of 
a claimed 1956 in-service automobile accident.  Rather, post-
service 1974 VA medical records indicated the veteran was 
injured in an automobile accident in January 1974, over 16 
years following separation from service.  1983 records from 
the Carroll County General Hospital, 1989 records from the 
Gettysburg Hospital, and numerous VA medical records 
developed in 1992 and 1993 were all negative for findings or 
diagnoses of any residuals of injury attributable to the 
claimed 1956 in-service automobile accident.  Rather, the 
1992 VA records document a post-service on-the-job low back 
injury.  So although there were objective clinical 
indications of residuals, they were not attributed to a motor 
vehicle accident in service, but rather, to other unrelated 
factors during the years since.

And the evidence added to the record since that September 
1999 denial only continues to show no identifiable residuals 
of injury attributable to the claimed 1956 in-service 
automobile accident.  Numerous VA medical records developed 
from 1992 to July 2003, some duplicative of evidence 
previously received, are negative for pertinent pathology.  
Rather, those VA records only document various intercurrent 
post-service injuries that were not related to the veteran's 
military service or any incident thereof.  In July 1996, a 
history of a post-service on-the-job low back injury in 1992 
was noted; in June 2001, he sustained shoulder injuries after 
a fall when his left leg gave out; in July 2001, he sustained 
shoulder, elbow, and knee injuries after a fall on a walk-
way; and in February 2002, he sustained an elbow injury after 
a fall in his garage.  All of those incidents, while 
unfortunate, had absolutely nothing to do with his service in 
the military.

While, despite this, the veteran has continued to allege that 
he suffers from residuals of injuries sustained in the 
purported 1956 in-service automobile accident, the record 
contains no evidence whatsoever substantiating this 
allegation.  And merely to make the very same arguments as he 
did prior to the RO denying his claim in September 1999 is 
not new evidence.  See Reid v. Derwinski, 2 Vet. App. 312 
(1992).  Moreover, as a layman, his repeated testimony is not 
material either because he does not have the necessary 
medical training and/or expertise to comment on an issue such 
as medical causation-to etiologically link any residuals he 
currently may have to the purported automobile accident in 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  So even if his statements were new, they still would 
not be material and therefore insufficient to reopen his 
claim.  See Pollard v. Brown, 6 Vet. App. 11, 12 (1993).

As the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his claim, the 
benefit-of-the-doubt rule does not apply, and his appeal must 
be denied.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

In making this determination, the Board must point out in 
closing that the VCAA expressly provides that nothing therein 
shall be construed to require VA to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured.  See 38 U.S.C. § 5103A(f).  And for the 
reasons stated, this threshold requirement has not been met.  
The Board is aware of no circumstances in this case that 
would put VA on notice of the existence of any additional 
relevant evidence that, if obtained, would provide a basis to 
reopen the claim.  See McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).  

ORDER

The petition to reopen the claim is denied.

	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



